DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Souda et al. US 2014/0178095 (Souda) and Kurotori et al. US 4,860,050 A1 (Kurotori).
Regarding claims 1-3, Souda teaches an image forming apparatus comprising:
an image forming portion (1) including a photosensitive member (51) and a developing portion (50) configured to develop, with toner, an electrostatic latent image formed on the photosensitive member, the image forming portion being configured to form an image on the sheet;
a first frame (10/11) including an upper space supporting the image forming portion and a lower space under the upper space (FIG. 2);
an accommodating portion (21/22) configured to accommodate the sheet;
a feeding portion (23/24) configured to feed the sheet accommodated in the accommodating portion; and
a container (120) configured to contain the toner to be supplied to the developing portion of the image forming portion,
wherein the accommodating portion and the feeding portion are provided in the lower space and (FIG. 2), alternatively;
wherein the container is provided in the lower space together with a second frame (22) which is mountable to a lower portion of the first frame.
Furthermore, Souda teaches the container is provided in the lower space, the second frame (22) is connected integrally with the first frame (21, FIG. 1). Furthermore, Souda the container is provided in the lower space (FIG. 1), the accommodating portion (22A) and said the feeding portion (24) are provided in said the second frame (22).

Regarding claim 4, Souda and Kurotori teach the image forming apparatus according to Claim 2. Furthermore Souda teaches the second frame (22) is provided with a partition member (see the curved sidewall element under tank 120, FIG.2) including a single flat plate or a plurality of flat plates between itself and the first frame (10/11).
Regarding claim 5, Souda and Kurotori teach the image forming apparatus according to Claim 4. Furthermore Souda teaches the supply container (120) is provided in the lower space, the second frame (22) is provided with, in addition to said the accommodating portion and the feeding portion (24), a supporting member (again the curved portion of the frame under tank 120) provided on the partition member and configured to support said the supply container (FIG. 2).
Regarding claims 6 and 7, Souda and Kurotori teaches the image forming apparatus according to Claim 4. Furthermore Souda teaches the supply container is provided in the lower space (FIG. 2), the second frame (22) is provided with, in addition to the accommodating portion (22A) and the feeding portion (24). Souda differs from the instant claimed invention by not explicitly disclosing: a toner feeding unit provided on the partition member and configured 
Regarding claim 8, Souda and Kurotori teach the image forming apparatus according to Claim 1. Furthermore Souda teaches irrespective of when the supply container is provided in the lower space or when the accommodating portion and the feeding portion are provided in the lower space, the first frame holds the image forming portion in the same position (FIG. 2).
Regarding claim 9, Souda and Kurotori teaches an The image forming apparatus according to Claim 1. Furthermore Souda teaches irrespective of when the supply container is provided in the lower space or when the accommodating portion and the feeding portion are held provided in the lower space, the image forming apparatus includes a first sheet feeding passage which connects to a second sheet feeding passage, the first sheet feeding passage being provided in the first frame and the second sheet feeding passage being provided in the second frame (FIG. 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/JESSICA L ELEY/
Examiner, Art Unit 2852